PER CURIAM.
Billy Taylor was charged by indictment with aggravated homosexual rape. La.R.S. 14:43. Prior to trial, the indictment was amended to charge him with attempted aggravated rape only. After a trial by jury, the defendant was found guilty as charged and sentenced as a multiple offender to imprisonment at hard labor for a term of eighty-one years. On appeal, defendant relies upon eight assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit in defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.